ACCEPTED
                                                                         13-15-00096-CV
                                                         THIRTEENTH COURT OF APPEALS
                                                                CORPUS CHRISTI, TEXAS
                                                                   10/21/2015 4:08:10 PM
                                                                        Dorian E. Ramirez
           NO. 13-1S-00096-CV 
                                                    CLERK

         COURT OF APPEALS 

        THIRTEENTH DISTRICT 

   CORPUS CHRISTI-EDINBURG, TEXAS 
 -- IN
                               RECEIVED
                              13th COURT               --- OF APPEALS
                          CORPUS CHRISTI/EDINBURG,
                                            - - - ----                TEXAS
                                    - - ---- PP ------
                              10/21/2015
                                  -
                                 - ID                  -4:08:10 PM
                                                        -
                             ---- VO ------
                                  DORIAN   - -          E. RAMIREZ
HENRY GEARHART,    JYLIANE GEARHART,  ----          Clerk 

                                ----

        AND ORION GEARHART 

                  VS. 

                                         FILED IN
                                  13th COURT OF APPEALS
JOHN WARDELL AND WIFE,       LOIS WARDELL
                               CORPUS           

                                       CHRISTI/EDINBURG, TEXAS
                                      10/21/2015 4:08:10 PM
                                        DORIAN E. RAMIREZ
                                               Clerk
    FROM THE 206th DISTRICT COURT 

       HIDALGO COUNTY, TEXAS 




     APPELLEE'S SURREPLY BRIEF, 

JOHN WARDELL AND WIFE, LOIS WARDELL 




                          Ricardo Gonzalez
                          State Bar No. 08131490
                          OXFORD & GONZALEZ
                          ATTORNEYS AT LAW
                          124 S. 12th St.
                          P.O. DRAWER 630
                          Edinburg, Texas 78540
                          (956) 383-5654
                          (956) 381-0002 - FAX
                          ATTORNEY FOR APPELLEE
                          JOHN WARDELL




                                                                        1
                                     TABLE OF CONTENTS 



TABLE OF CONTENTS .......................................................................................... 2 


INDEX OF AUTHORITIES ..................................................................................... 4 


ARGUMENT...................................................................................6 





                                                                                                             2
Cases


Schnitzendable   v
                Hasting, 

      97 S.W.2d715, (Tex. Civ. App. 1936) ....................................6 


Hearts Bluff v. State, 

381 SW3d 461,491 (Tx 2012) ......................................................6 





                                                                                 3
                         NO. 13-1S-00096-CV 

                        COURT OF APPEALS 

                      THIRTEENTH DISTRICT 

                  CORPUS CHRISTI-EDINBURG, TEXAS 




               HENRY GEARHART, JYLIANE GEARHART, 

                          AND ORION GEARHART 

                                      VS. 

              JOHN WARDELL AND WIFE, LOIS WARDELL 




                   FROM THE 206th DISTRICT COURT 

                        HIDALGO COUNTY, TEXAS 





                           BRIEF OF APPELLEES, 

              JOHN WARDELL AND WIFE, LOIS WARDELL 


                      APPELLEE'S SURREPLY BRIEF 



            Appellee provided Supreme Court Authority that the applicable

Statute of Limitations for a permanent trespass is two years from the date of the

incursion. (Appellee's Brief pages 15-16 and case therein Schneider, Auerbach,

Provident Ins. and SVV RV). Appellants ignore the issue and concede the point.
                                     ABATEMENT 


            Appellees produce Supreme Court Authority that abatement "cannot

      revive barred damages" arising from a permanent trespass. (Appellee's

      Brief, p. 16, Schneider). Appellants drop the point. Appelleesproduced

      federal and state Supreme Court authority that revival of permanently barred

      actions violate constitutional standards. (Appellee's Brief pages 19-20,

      Baker Hughes, Fronme and Schneider[state];and Fletcher, Bowie and

      Splawn- [federal]). Appellants concede the point.

             Appellees provide Supreme Court Authority that consent precludes

      trespass; that an easement is "relinquishment of a right to exclude" and that

      authorized entries cannot constitute trespass. (AppeUees'Briefpages 22-23,

      EPS, Schneider, Watauga, Barnes, Farming). Appellants drop the point.



                    ARGUMENTS IN THE TRIAL COURT

      Appellants argue problematically "what difference does it make whether or

not these arguments were made in the trial court?" The salient difference is that

new matters cannot be raised for the first time on appeal. This gains added

forcefulness when the case was resolved by submission and appellants put on no

evidence.




                                                                                      5
                                TAKING REVISITED 


              Schnitzendable v. Hastings 97 SW2d 715 (San Antonio, 1936) avails

Gearhart's nothing. It turned on the two year statute of limitations which case

held:

              The cause of Action for damages for interferences with an easement
              for ingress and egress held barred by two -year statute of limitations
              where road was blocked in 1926, after which plaintiffs made no
              attempt to cross defendant's land and suit was not instituted until
              March 29, 1934 id P 716.


              It is plain from the evidence and the testimony of Schnitzendable,
              that his cause of action, accrued more than 2 years prior to filing and
              is barred by the Statute of Limitations. id p 717.


              Appellant's claims for an easement by prescription or necessity were

        precluded by their failure to act on it " until suit was filed, some ten years

        later." id. p718. Nor could appellant claim that "his deed did not mean what

        it plainly said "or that he acquired rights" contrary to the plain tenns of the

        instrument." id. P 716. Appellants did not file suit until September 27,2013

        4 years after the driveway was paved by John Wardell's predecessor in title.

              Appellees cited Supreme Court Authority that a "taking" requires

        action by a governmental entity with eminent domain authority not a private

        person. (Appellees' Brief 17-18) Appellants concede the point. In addition, a

        jurisdictional prerequisite to a taking required an ownership interest in the




                                                                                          6
      propel1y taken. ( Hearts Bluff, Tx Dot v Sunset Villiage, Tx Dot v API

      PIPE). Appellants ignore the point.

            If the Court accepts the Appellants' is incorrect interpretation of well-

      established precedent, a cause of action for trespass or interference with an

      easement would have a perpetual statute of limitations.

                         CONCLUSION AND PRAYER

            F or the reasons stated the decision of the trial court should be

affirmed.




                                              Respectfully submitted,


                                             OXFORD & GONZALEZ
                                             Attorneys at Law
                                             124 S. 1ih St.
                                             P.O. Drawer 630
                                             Edinburg, Texas 78540
                                             (956) 383-5654
                                             (956) 381-0002 - FAX


                                              BY: --~+--+-------+~--~-
                                              Ricardo Gonzalez
                                              State BarNo. 08131490
                                              ATTORNEY FOR APP




                                                                                      7
                         CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rules of Appellate Procedure, Counsel for Appellee

verifies that the foregoing document contains 795 words.




                                                                             8
                             CERTIFICATE OF SERVICE 




        On this   t-t th day of October, I sent a copy of this brief to the Offices of
Preston Henrichson and Brandon Holibar regular mail and further emailed it to

them.


Preston Henrichson 
                             Brandon Holibar 

222 W. Cano 
                                    3409 N. 10th Street, Suite 100 

Edinburg, Texas 78539 
                          McAllen, Texas 78501 

(956) 383-3535 
                                 (956) 687-6294 

(956) 381-3585- Fax                              (956) 687-5514 - Fax
eservices@henrichsonlaw.com                      info@kinglrgvlaw.com




                                                        Ricardo Gonza ez
                                                        Oxford & Gonzalez
                                                        124 S. 12th Street. 

                                                        Edinburg, TX 78539 

                                                        (956) 383-5654 

                                                        (956) 381-0002 - Fax
                                                        ric@oxfordandgonzalez.com




                                                                                         9
                                             INDEX OF AUTHORITIES 



Cases


Schnitzendable v Hasting, 

          97 S.\'V.2d 715, (rex. Civ. i\pp. 1936) ............ " ..................................................................5 


Hearts Blutf v. State, 

       381 S\!V3d 461, 491 (fx 2012).............................................................................................5 





                                                                                                                                   10